Citation Nr: 0314466	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Piaget's disease.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran retired in July 1974, after more than 20 years of 
active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In September 
2001, the Board denied reopening the claim of entitlement to 
service connection for Piaget's disease.  The decision notes 
that the veteran failed to report for a scheduled hearing.  
Subsequent to the issuance of the September 2001 Board 
decision, in June 2002, on the basis of a procedural defect, 
the veteran was afforded an opportunity to present for a 
hearing in association with his claim.  In January 2003, he 
appeared at a hearing before the undersigned Acting Veterans 
Law Judge, and the September 2001 Board decision was vacated.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

At a personal hearing before the undersigned Acting Veterans 
Law Judge in January 2003, the veteran stated that he was 
being treated at the VA Medical Center in Tucson, Arizona.  
In addition, he indicated that he was being treated by his 
private physician, Dr. Maxwell.  These records do not appear 
to have been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1. The RO should obtain copies of all 
relevant VA and/or private treatment 
records that have not been associated 
with the claims file from September 1996 
to the present, including from the 
Tucson VA Medical Center.  As necessary, 
signed release forms should be obtained 
by the veteran, and all records received 
by the RO must be added to the claims 
file.

2.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the issue of entitlement to 
service connection for Piaget's disease, 
with full consideration given to any new 
evidence and to the provisions of 
38 C.F.R. § 3.159 (2002).  The veteran 
should be provided a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.










_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




